Citation Nr: 9911004	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-29 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disorder, described as a right calcaneal spur, and bilateral 
pronated feet.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service from February 1959 to July 
1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Entitlement to service connection for asthma was denied by a 
rating decision in August 1959, as it preexisted service and 
was not aggravated or increased in intensity during service.  
The appellant was notified of that action and failed to 
timely disagree therewith, accordingly, that rating became 
final.  This is the last final denial on any basis.

The RO had denied the appellant's most recent attempt to 
reopen her claim on the basis that she has failed to submit 
new and material evidence of service connection for asthma.  

In November 1998, a hearing was held at the RO before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 1998).  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.  

2. The service medical records are negative for any 
complaints or treatment of any chronic foot disorders.

3.  The competent evidence does not establish that the 
appellant has a current foot disability that is directly 
related to service.  The appellant's foot disorder was not 
manifested until many years after her active duty and she has 
submitted no competent evidence showing a direct etiologic 
relationship or nexus between any incident of service and her 
bilateral foot disorder.

4.  Service connection for asthma was denied by the RO in a 
decision in August 1959, as the disorder preexisted service 
and was not aggravated or increased in intensity during 
service.  The veteran was informed of this decision and 
failed to timely disagree therewith, accordingly, that rating 
became final.  

5.  The evidence received into the record since the prior 
denial, does not bear directly or substantially upon the 
matter under consideration, and is not so significant that, 
when considered with the other evidence on file, that it must 
be considered in order to fairly decide the claim.  The new 
evidence submitted is essentially cumulative in nature.


CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well-
grounded claim for service connection for a bilateral foot 
disorder. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. 3.303 (1998).

2.  Evidence received since the August 1959 rating decision, 
denying entitlement to service connection for asthma, is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.104, 3.156(a), 3.303, 3.306, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for a bilateral foot 
disorder

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1997).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998). 

Finally, if a claim is well grounded, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service medical records are negative for any complaints or 
treatment of a chronic foot disorder.  The June 1959 
separation examination was also negative.

Post service medical records of file date from October 1994, 
35 years after service, and note complaints and treatment for 
foot pain as well as several other unrelated disorders.  In 
1996, there was a recorded clinical history of heel spurs 
since 1990.  Severely pronated feet were noted in July 1996.  
A recorded clinical history of heel pain since 1982 was 
recorded.

In November 1998, a hearing was held at the RO before a 
Travel Board Member.  The appellant testified that although 
her feet continued to bother her after service, she could not 
afford to go to a doctor.  She received treatment in the Long 
Beach VA (1990-1992), and was now getting treatment at the 
Montgomery VA.  She mentioned treatment at a private hospital 
but could not recollect its name. She indicated the private 
hospital treatment was approximately in 1987 or 1988.  She 
indicated that she had received treatment during service, and 
that she had blisters during the training.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's in-service medical records are 
negative, and the separation examination is negative as to 
any findings of a foot disorder.
 
Moreover, there is no credible medical evidence which would 
etiologically link the veteran's current bilateral foot 
disability to service. There are no post service medical 
records of file which show pertinent pathology that can be 
related to service.  The recorded clinical history, noted on 
the outpatient records fail to associate the foot pathology 
with service.  Complaints are first traced to the early 
1980's, many years after service discharge.  

Consequently the evidence does not support the veteran's 
claim, and service connection for a bilateral foot disorder 
is not warranted.  As there is no evidence of the existence 
of service connected residuals of the aforementioned 
disorder, the claim is denied as not well grounded.  
38 U.S.C.A. § 5107(b). 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded she has been appropriately advised as to the 
information needed.  In view of this notice, she is not 
prejudiced by the Board's consideration of the subissue of 
whether the claim is well grounded.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


II. Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
asthma

With regard to this claim, it is the decision of the Board 
that all pertinent evidence has been developed and there are 
no contentions of additional information which would be 
useful to this claim.  Service connection was denied for 
asthma in an unappealed rating decision, dated in August 
1959.  The RO found the veteran's asthma to have preexisted 
service, and was not aggravated or increased in intensity 
during service.  The asthma was determined to be non-service 
connected.  38 C.F.R. § 3.303.  The veteran was notified of 
the denial of benefits; but, failed to initiate a timely 
appeal.  Consequently, that determination is final.  38 
U.S.C.A. § 7105.  This is the last final denial on any basis.

In making that decision, the RO considered the evidence then 
of record which included the appellant's enlistment and 
separation physical examinations, and service medical records 
which note a history of very severe childhood asthma until 
age 12.  She was hospitalized in June 1959 for bronchial 
asthma. A medical review board was convened and she was found 
unfit for service and separated due to her preexisting asthma 
disorder. 

In July 1996, appellant attempted to reopen her claim for 
asthma.  A rating decision in March 1997 found that no new 
and material evidence to reopen the claim had been submitted.

Post service medical records date from October 1994, and note 
complaints and treatment for asthma, foot disorders, and 
several other unrelated disorders.  

In a November 1998 hearing at the RO before a Travel Board 
Member, the appellant testified that she could not afford to 
go to a doctor after service.  She first received treatment 
at the VA beginning in 1990-1992.  She also mentioned 
treatment at a private hospital in 1987 or 1988, but could 
not recollect its name.  

Prior final rating decisions may only be reopened upon the 
receipt of additional evidence which, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The medical evidence received since the last final denial 
does not contain a competent expert connecting current asthma 
pathology, if any, with any in-service treatment, or 
complaint. The appellant is not qualified to make that 
medical connection. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Although the evidence was not previously of record, 
it is cumulative in nature and the content is consistent with 
information already considered in the prior denial of 
benefits. The Board finds the probative value of the 
additional evidence is insufficient to satisfy the 
requirements for a reopened claim.  It is noted that the 
record does not contain competent evidence that the pre-
service asthma was treated extensively in the years 
immediately post-service.  A temporary exacerbation during 
service does not constitute aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, treatment 
for asthma years after service does not present significant 
evidence that the pre-service asthma was aggravated by 
service.  Thus, the evidence submitted since the last final 
denial can not be said to be new and material, and thus, the 
claim is not reopened.  38 U.S.C.A. §§  5108 (West 1991 & 
Supp. 1998); 38 C.F.R. §§  3.104, 3.156 (1998).


ORDER

Service connection for a bilateral foot disorder, is denied 
as not well grounded.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for asthma, and 
the appeal is denied.


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

